

116 S1160 ES: Supporting Family Mental Health in CAPTA Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 1160IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Child Abuse Prevention and Treatment Act to increase support for mental health.1.Short titleThis Act may be cited as the Supporting Family Mental Health in CAPTA Act.2.Amendments to the Child Abuse Prevention and Treatment Act(a)National clearinghouseSection 103(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(b)) is amended—(1)in paragraph (1), by striking effective programs, and inserting evidence-based and evidence-informed programs,;(2)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; and(3)by inserting after paragraph (4), the following:(5)maintain and disseminate, as appropriate, information that describes best practices for making appropriate referrals related to, and addressing, the health, mental health, and developmental needs of victims of child abuse or neglect;.(b)Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking subparagraph (F) and inserting the following:(F)effective approaches to interagency collaboration between the child welfare protection system, the juvenile justice system, and other relevant agencies engaged with children and families that improve the delivery of services and treatment (including related to domestic violence, mental health, or substance use disorders) for continuity of treatment plan and services as children transition between systems;;(ii)by redesignating subparagraphs (N) and (O) as subparagraphs (P) and (Q), respectively;(iii)by inserting after subparagraph (M) the following:(N)methods to address geographic, racial, and cultural disparities in the child welfare system, including a focus on access to services;(O)evidence-based and evidence-informed programs to prevent child abuse and neglect in families that have not had contact with the child welfare system;; and(iv)in subparagraph (P), as redesignated by clause (ii), by striking subparagraph (O) and inserting subparagraph (Q); and(B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(Q); and(2)in subsection (b)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(B)by inserting after paragraph (1) the following:(2)ContentThe technical assistance under paragraph (1) shall be designed to, as applicable, promote best practices for addressing child abuse and neglect in families with complex needs, such as families who have experienced domestic violence, substance use disorders, and adverse childhood experiences.; and(C)in paragraph (3), as so redesignated—(i)in subparagraph (C), by striking and after the semicolon;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)ways to reduce geographic, racial, and cultural disparities in the child protection system, which may include engaging law enforcement, education, health, and other relevant systems in such efforts..(c)Grants to StatesSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—(1)in subsection (a)—(A)in paragraph (6)—(i)in subparagraph (C), by striking and after the semicolon; and(ii)by striking subparagraph (D) and inserting the following:(D)training in early childhood, child, and adolescent development and the impact of child abuse and neglect, and the long-term impacts of adverse childhood experiences; and(E)training to improve coordination among child protective service agencies, entities providing health care services (including mental health and substance use disorder services), and community resources, for purposes of conducting evaluations related to substantiated cases of child abuse or neglect; and(F)training regarding the links between child abuse and neglect and domestic violence, and approaches to working with families with mental health needs or substance use disorder;.(d)ApplicationSection 204(7) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d(7)) is amended to read as follows: (7)a description of the criteria that the entity will use to—(A)select and fund local programs, and how the lead entity will take into consideration the local program’s ability to—(i)collaborate with other community-based organizations and service providers and engage in long-term and strategic planning with respect to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect;(ii)meaningfully partner with parents in the development, implementation, oversight, and evaluation of services;(iii)reduce barriers to access to community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, including for diverse, underserved, and at-risk populations; or(B)develop or provide community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect, and provide a description of how such activities are evidence-based or evidence-informed;.3.Technical amendmentsThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended—(1)in section 3, by amending paragraph (5) to read as follows:(5)the terms Indian, Indian Tribe, and Tribal organization have the meanings given the terms Indian, Indian tribe, and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);;(2)by striking tribe each place such term appears (other than in section 3(5)) and inserting Tribe; and(3)by striking tribal each place such term appears (other than in section 3(5)) and inserting Tribal. Passed the Senate September 17, 2020.Secretary